UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-1980


HSIEH LEWIS,

                Plaintiff - Appellant,

          v.

LIFE INSURANCE COMPANY OF NORTH AMERICA,

                Defendant – Appellee,

          and

KRATOS   DEFENSE    &   SECURITY    SOLUTIONS,   INC.;    CIGNA
CORPORATION,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:12-cv-01012-TSE-TCB)


Submitted:   May 30, 2014                     Decided:   July 3, 2014


Before WILKINSON, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Michael Hannon, HANNON LAW GROUP, Washington,          D.C., for
Appellant.    Walter L. Williams, WILSON, ELSER,          MOSKOWITZ,
EDELMAN & DICKER LLP, McLean, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Hsieh Lewis appeals from the district court’s order

granting summary judgment to Life Insurance Company of North

America     (“LICNA”)           in   her      civil          action      alleging       breach      of

fiduciary duty under the Employee Retirement Income Security Act

(“ERISA”)     based       on    LICNA’s       denial         of    her    claim       for   benefits

under   her    husband’s         employer-sponsored                life       insurance      policy.

Finding no reversible error, we affirm.

              We review a district court’s grant of summary judgment

de   novo,     drawing          reasonable          inferences           in     the    light       most

favorable to the non-moving party.                            Dulaney v. Packaging Corp.

of Am., 673 F.3d 323, 330 (4th Cir. 2012).                                Summary judgment is

proper “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a

matter of law.”             Fed. R. Civ. P. 56(a). “Only disputes over

facts   that    might          affect       the   outcome          of    the    suit    under       the

governing      law       will    properly         preclude          the       entry    of    summary

judgment.”      Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986).        To    withstand          a    motion          for    summary       judgment,         the

non-moving party must produce competent evidence to reveal the

existence      of    a     genuine          issue       of    material         fact    for     trial.

See Thompson        v.    Potomac       Elec.           Power     Co.,    312    F.3d       645,    649

(4th Cir. 2002) (“Conclusory or speculative allegations do not

suffice, nor does a mere scintilla of evidence in support of

                                                    3
[the       non-moving      party’s]     case.”       (internal          quotation       marks

omitted)).

              After review of the record and the parties’ briefs, we

conclude      that   the     district     court      did     not    reversibly         err   in

granting summary judgment to LICNA.                   Under the plain language of

the policy, see Wheeler v. Dynamic Eng’g, Inc., 62 F.3d 634, 638

(4th Cir. 1995), Lewis’ husband was not entitled to benefits.

We   also reject        as    meritless      and    unsupported         by    the   evidence

Lewis’      arguments        that    LICNA     was    bound        by    an     eligibility

determination made by her husband’s employer and that the life

insurance policy was ambiguous and should have been construed in

her favor.

              Accordingly, we affirm the district court’s judgment. *

We dispense      with      oral     argument       because    the       facts    and    legal

contentions      are    adequately      presented       in    the       materials      before

this court and argument would not aid the decisional process.



                                                                                    AFFIRMED




       *
       In view of our disposition, we need not address LICNA’s
alternative argument that Lewis’ claim for relief under the
ERISA was barred by her failure to exhaust administrative
remedies.



                                             4